DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive. However, Examiner has updated some typographic error and issue a new non-final office action.
	For claim 1, Applicant argued:
	a) “Trachewsky teaches that the PRI value is “used in the MAC embodiment,” and is a PHY-level priority indication “to the receiver link level processor for managing priority” (emphasis added) of received frames. Although the PRI value is a PHY-level priority indication, the PRI value is used in the MAC by a link level processor. Trachewsky does not teach or suggest that a PHY device initiates transmission of the PRI value. Further, Trachewsky teaches that “[t]he PRI value is not used by the receiver PHY processor,” (emphasis added) suggesting that PHY processors do not initiate or make decisions in response to the PRI value. At least for these reasons, Applicant asserts that Trachewsky does not teach or suggest a PHY device that includes ‘a media access priority manager configured to operate above the PCS-TX and below a CSMA/CD MAC layer and to initiate transmission of an indication of a priority of a frame that is to be transmitted onto the shared media,’ as recited in claim 1” (1st full paragraph of Page 9);
	b) “Trachewsky does indeed teach that the “PHY priority mapping is performed below LARQ in the protocol stack,” (emphasis added). Additionally, at paragraph [0219], Trachewsky teaches that “LARQ functions as an adaptation layer between the Ethernet link layer (layer 2) and the IP network layer (layer 3),” (emphasis added). Although Trachewsky teaches that “PHY priority mapping is performed below LARQ in the protocol stack,” and that “LARQ functions as an adaptation layer between the Ethernet link layer (layer 2) and the IP network layer (layer 3),” Trachewsky does not teach or suggest any priority in a PHY device. At least because Trachewsky does not teach or suggest any priority mapping that occurs in a PHY device, Applicant asserts that Trachewsky does not teach or suggest a PHY device that includes ‘a media access priority manager configured to operate above the PCS-TX and below a CSMA/CD MAC layer and to initiate transmission of an indication of a priority of a frame that is to be transmitted onto the shared media,’ as recited in claim 1” (last paragraph of Page 9 extended to page 10);
	c) “the Marked Information Items (Mils) are related to streaming or playing of audio-related information files and not to a Media Independent Interface (Mil) as described with reference to Fig. 4A in Applicant’s specification. Thus, the Marked Information Items (Mils) taught by Shalev do no teach or suggest a Media Independent Interface (Mil) that is a top physical sublayer located above a PCS-TX and below a CSMA/CD MAC layer” (last full paragraph of page 11).
	In response, Examiner respectfully disagrees:
	a) Trachewsky’s teaching of “[t]he PRI value is not used by the receiver PHY processor” does not apply to the claim limitation “a media access priority manager configured to operate above the PCS-TX and below a CSMA/CD MAC layer and to initiate transmission of an indication of a priority of a frame that is to be transmitted onto the shared media”. Furthermore, Trachewsky’s statement suggests only his choice of not using PRI value by PHY receiver, which does not suggest that PRI cannot be used by the PHY receiver. In fact Applicant admitted that Trachewsky’s teaching is used in physical layer;
	b) Trachewsky’s reads in [0218] “The PHY priority remapping is performed below LARQ in the protocol stack”, which is consistent with the claim limitation “perate above the PCS-TX and below a CSMA/CD MAC layer”;
	c) the argument is moot because MII is not cited in claim 1. Furthermore, MII is disclosed by Trachewsky [0155] “the present embodiment can be ” (note that Applicant repeat the same arguments in the other claims and Examiner’s response is the same to those arguments). This is an Examiner has corrected this typo in the office Action
	For claim 10, Applicant argued “with respect to claim 10, Applicant asserts that Soto in view of Trachewsky and Shalev fail to teach a method of operating a PHY device that involves “identifying a priority of a frame that is to be transmitted onto the shared media from the PHY layer device” at least because Trachewsky teaches that “[t]he PRI value is not used by the receiver PHY processor,” which suggests that PHY processors do not identify a PRI value in a frame that passes through a PHY device” (Page 12).
	In response, Examiner respectfully disagrees: Trachewsky’s teaching of “[t]he PRI value is not used by the receiver PHY processor” does not apply to the claim limitation “a media access priority manager configured to operate above the PCS-TX and below a CSMA/CD MAC layer and to initiate transmission of an indication of a priority of a frame that is to be transmitted onto the shared media”.
	For claim 3, Applicant argued “Trachewsky teaches at paragraph [0120] that “[t]he PRI value is not used by the receiver PHY processor.” Thus, Trachewsky explicitly teaches away from the features of dependent claim 3. At least for this reason, Applicant asserts that Trachewsky does not teach or suggest a PHY device configured as recited in dependent claim 3. Additionally, Shalev teaches of Marked Information Items (Mils), which is not related to a Media Independent Interface (Mil) or “a media access priority manager configured to operate above the PCS-TX and below a CSMA/CD MAC layer and to initiate transmission of an prima facie case of obviousness has not been established with respect to dependent claim 3” (1st paragraph of Page 13).
	In response, Examiner respectfully disagrees: Applicant repeat the same arguments in claim 1, to which Examiner’s response is the same as in claim 1.
	For claim 4, Applicant argued “Trachewsky teaches at paragraph [0120] that “[t]he PRI value is not used by the receiver PHY processor.” Trachewsky teaches at paragraph [0120] that “[t]he PRI value is not used by the receiver PHY processor.” Thus, Trachewsky explicitly teaches away from the features of dependent claim 4. At least for this reason, Applicant asserts that Trachewsky does not teach or suggest a PHY device configured as recited in dependent claim 4. Additionally, Shalev teaches of Marked Information Items (Mils), which is not related to a Media Independent Interface (Mil) or “a media access priority manager configured to operate above the PCS-TX and below a CSMA/CD MAC layer and to initiate transmission of an indication of a priority of a frame that is to be transmitted onto the shared media,” as recited in claim 1” (Page 13)..
	In response, Examiner respectfully disagrees: In response, Examiner respectfully disagrees: Applicant repeat the same arguments in claim 1, to which Examiner’s response is the same as in claim 1.
	For claim 5, Applicant argued “Trachewsky teaches at paragraph [0120] that “[t]he PRI value is not used by the receiver PHY processor.” Thus, Trachewsky explicitly teaches away from the features of dependent claim 5. At least for this reason, Applicant asserts that Trachewsky does not teach or suggest a PHY device configured as recited in dependent claim 5. Additionally, Shalev teaches of Marked Information Items (Mils), which is not related to a Media Independent Interface (Mil) or “a media access priority manager configured to operate above the PCS-TX and below a CSMA/CD MAC layer and to initiate transmission of an prima facie case of obviousness has not been established with respect to dependent claim 5” (Page 13-14).
	In response, Examiner respectfully disagrees: Applicant repeat the same arguments in claim 1, to which Examiner’s response is the same as in claim 1.
	For claim 6, Applicant argued “Claim 6 has been amended to recite that “the media access priority manager in the PHY device is configured to indicate the priority of its frame by transmitting an indication of priority in a media access priority beacon that is generated in the PHY device.” As pointed out above, Trachewsky (Fig. 29) does not teach or suggest that a media access priority beacon is generated by a media access priority manager that is below the CSMA/CD MAC layer and the PCS-TX. Additionally, Shalev teaches of Marked Information Items (Mils), which is not related to a Media Independent Interface (Mil) or “a media access priority manager configured to operate above the PCS-TX and below a CSMA/CD MAC layer and to initiate transmission of an indication of a priority of a frame that is to be transmitted onto the shared media,” as recited in claim 1” (Page 14).
	In response, Examiner respectfully disagrees: Applicant repeat the same arguments in claim 1, to which Examiner’s response is the same as in claim 1.
	For claims 7-9, Applicant argued “ claim 7 recites that “the media access priority manager is configured to learn the priority of its frame through an Mil interface,” claim 8 recites that “the media access priority manager is configured to leam the priority of its frame through a serial peripheral interface (SPI),” and claim 9 recites that “the media access priority manager is configured to leam the priority of its frame through information in a header of the frame.” Applicant asserts that a prima facie case of obviousness has not been established with respect to claims 7 - 9 at least because Trachewsky teaches at paragraph [0120] that “[t]he PRI value is not used by the receiver PHY processor.” Thus, Trachewsky explicitly teaches away from the ” (Page 14).
	In response, Examiner respectfully disagrees: Applicant repeat the same arguments in claim 1, to which Examiner’s response is the same as in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 20200044733 A1), in view of Trachewsky (US 20010055311 A1).
	For claim 1, Soto discloses a physical layer (PHY) device (PLSE 252 of FIG. 9A) that is compatible with the IEEE 802.3 standard and that utilizes carrier-sense multiple access with collision detection (CSMA/CD) for media access control (MAC) to a shared media (“FIG. 9A and FIG. 9B illustrates how the IEEE 802.3 protocol series”, [0171]; note that CSMA/CD is defined by IEEE 802.3 standard, Examiner takes an official notice on this statement. For example, it is disclosed in [0157] of Trachewsky), the PHY device comprising: 	
IEEE 802.3 Physical Layer 900 is comprised of Reconciliation Sub-layer (RS) entity 920, Physical Coding Sub-layer (PCS) entity 922 with optional Wide area network (WAN) Interface Sub-layer (WIS) entity, Physical Medium Attachment (PMA) sub-layer entity 923, , OLT Physical Media Dependent (PMI)) sub-layer entity 924A comprising OLT PLSE 443A, and ONU/T PMD sub-layer entity 924B comprising ONU/T PLSE 443B”, [0172] in view of  FIG. 9A; note that each sublayer has at least a transmitter and a receiver because it has to communicate with other sublayers as shown in FIG. 9A); 	
	a physical medium attachment transmitter (PMA-TX) and a physical medium attachment receiver (PMA-RX) (“IEEE 802.3 Physical Layer 900 is comprised of Reconciliation Sub-layer (RS) entity 920, Physical Coding Sub-layer (PCS) entity 922 with optional Wide area network (WAN) Interface Sub-layer (WIS) entity, Physical Medium Attachment (PMA) sub-layer entity 923, , OLT Physical Media Dependent (PMI)) sub-layer entity 924A comprising OLT PLSE 443A, and ONU/T PMD sub-layer entity 924B comprising ONU/T PLSE 443B”, [0172] in view of  FIG. 9A; note that each sublayer has at least a transmitter and a receiver because it has to communicate with other sublayers as shown in FIG. 9A); and 
	a media access priority manager to perform priority (“It will be appreciated that while various P2P Ethernet embodiments (e.g., active Ethernet) and P2MP Ethernet embodiments (e.g., EPON and Priority-based flow control, as defined by the standard IEEE 802.1Qbb (included herein by reference) provides a link level flow control mechanism that can be controlled independently for each Class of Service (CoS), as defined by IEEE 802.1p (included herein by reference)”, [0194]). 
	Soto is silent on but Trachewsky, in the same field of endeavor of Ethernet defined by 803.2 family, discloses that the priority manger is operate in physical layer and to configured to initiate transmission of an indication of a priority of a frame that is to be transmitted onto the shared media at locate in physical layer (“PRI field 620 is a field carried in the PHY-level frame transmission and is intended to indicate a 3-bit PHY-level priority or class-of-service indication to the receiver link level processor for managing priority and class of service of the received frame”, [0120] and “For transmitted frames, the set of LL priorities [0, 1, 2, 3, 4, 5, 6, 7] are by default mapped in order to the following set of PHY priorities [2, 0, 1, 3, 4, 5, 7, 6]. For received frames, PHY priorities [0, 1, 2, 3, 4, 5, 6, 7] are, by default, mapped to LL priorities [1, 2, 0, 3, 4, 5, 7, 6]. The ”, [0218] and  “the present embodiment can be implemented in an integrated PHY+MAC chip as well as a PHY-only chip that can be interfaced with a standard "MAC chip" using the Media Independent Interface (MII) described in IEEE Std 802.3-1998, clause 22”, [0155]) .
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was file to apply the teaching of Trachewsky to the Ethernet communication system disclosed by Soto for the benefit of delivering data according priority ([0165] of Trachewsky).
	Independent claim 10 is rejected because it is the corresponding method claim of claim 1 and has the same subject matter.
	Independent claim 19 is rejected because it is the corresponding network that comprising multiple PHY device of claim 1 and has the same subject matter, except for an additional claim limitation that the shared media is a twisted-pair wire, which was well known in the art at the time when the application was filed, for example, Trachewsky discloses it in [0005] “FIG. 1a shows … POTS wiring 12 can be conventional unshielded twisted pair (UTP) wiring …”.
	As to claims 2 and 11, Soto in view of Trachewsky discloses claims 1 and 10, wherein the PHY device is compatible with IEEE 802.3cg (it would be obvious to an ordinary skilled in the art that IEEE 802.3 PHY device is compatible with IEEE 802.3cg because IEEE 802.3cg is a member of IEEE 802.3 family). As to claims 3 and 12, Soto in view of Trachewsky discloses claims 1 and 10, Trachewsky further discloses the media access priority manager is further configured to: receive priorities of frames to be transmitted onto the shared media from other PHY devices that are connected to the shared media; and determine whether or not to transmit its frame onto the shared media based on the priority of its frame relative to the priorities of the frames to be transmitted from the other PHY devices (“For transmitted frames, the set of LL priorities [0, 1, 2, 3, 4, 5, 6, 7] are by default mapped in order to the following set of PHY priorities [2, 0, 1, 3, 4, 5, 7, 6]. For received frames, PHY priorities [0, 1, 2, 3, 4, 5, 6, 7] are, by default, mapped to LL priorities [1, 2, 0, 3, 4, 5, 7, 6]. The PHY priority remapping is performed below LARQ in the protocol stack, and is not applied to the priority field in the LARQ (or optionally, 802.1q) header”, [0218]). 
	As to claims 4 and 13, Soto in view of Trachewsky discloses claims 3 and 12, Trachewsky further discloses the media access priority manager is configured to initiate transmission of its frame if the priority of its frame is higher than the priorities of all the frames to be transmitted from the other PHY devices (“The 3 bit PHY priority value (PRI) refers to the absolute priority that a given frame will be given when determining media access, and is the value used in the MAC embodiment described below. Priority 7 has preferential access over Priority 0”, [0120]). 	As to claim 5, Soto in view of Trachewsky discloses claim 3, Trachewsky further The 3 bit PHY priority value (PRI) refers to the absolute priority that a given frame will be given when determining media access, and is the value used in the MAC embodiment described below. Priority 7 has preferential access over Priority 0”, [0120]). 	As to claims 6 and 14, Soto in view of Trachewsky discloses claims 1 and 10, Trachewsky further discloses the media access priority manager n the PHY device is configured to indicate the priority of its frame by transmitting an indication of priority in a media access priority beacon that is generated in the PHY device (“For transmitted frames, the set of LL priorities [0, 1, 2, 3, 4, 5, 6, 7] are by default mapped in order to the following set of PHY priorities [2, 0, 1, 3, 4, 5, 7, 6]. For received frames, PHY priorities [0, 1, 2, 3, 4, 5, 6, 7] are, by default, mapped to LL priorities [1, 2, 0, 3, 4, 5, 7, 6]. The PHY priority remapping is performed below LARQ in the protocol stack, and is not applied to the priority field in the LARQ (or optionally, 802.1q) header”, [0218] in view of parent claims). 
	As to claims 7 and 15, Soto in view of Trachewsky discloses claims 1 and 10, Trachewsky further discloses the media access priority manager is configured to learn the priority of its frame through an MII interface (“a PHY-only chip that can be interfaced with a standard "MAC chip" using the Media ”, [0156]). 	As to claims 9 and 17, Soto in view of Trachewsky discloses claims 1 and 10, Trachewsky further discloses the media access priority manager is configured to learn the priority of its frame through information in a header of the frame (“The mechanism that guarantees correct LL priority for received frames is the restoration of LL priority from the LARQ (or optionally, 802.1q) header”, [0218]). 
	As to claim 20, Soto in view of Trachewsky discloses claim 19, Trachewsky further discloses the media access priority manager is configured to initiate transmission of its frame if the priority of its frame is higher than the priorities of all the frames to be transmitted from the other PHY devices (“PRI field 620 is a field carried in the PHY-level frame transmission and is intended to indicate a 3-bit PHY-level priority or class-of-service indication to the receiver link level processor for managing priority and class of service of the received frame”, [0120] and “For transmitted frames, the set of LL priorities [0, 1, 2, 3, 4, 5, 6, 7] are by default mapped in order to the following set of PHY priorities [2, 0, 1, 3, 4, 5, 7, 6]. For received frames, PHY priorities [0, 1, 2, 3, 4, 5, 6, 7] are, by default, mapped to LL priorities [1, 2, 0, 3, 4, 5, 7, 6]. The PHY priority remapping is performed below LARQ in the protocol stack, and is not applied to the priority field in the LARQ (or optionally, 802.1q) header. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soto, in view of Trachewsky, further in view of Verghese (US 20130062966 A1).	As to claims 8 and 16, Soto in view of Trachewsky discloses claims 1 and 10, and is silent on the media access priority manager is configured to learn the priority of its frame through a serial peripheral interface (SPI).
	Verghese, in the same field of endeavor of network communication using Ethernet, discloses SPI over Ethernet (“Serial Peripheral Interface (SPI) serial-link over Ethernet”, [0100]) through which the priority manager can learn the priority of the Ethernet frame included in SPI frame and use it as its own priority. 
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Verghese above to the Ethernet communication system disclosed by Soto in view of Trachewsky for the benefit of transmitting frames according to their priority.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462